 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANDREW SCOBLE (CABN 124940)
   RAVI T. NARAYAN (IABN AT0011948)
 5 Assistant United States Attorney

 6          450 Golden Gate Avenue, Box 36055
            San Francisco, California 94102-3495
 7          Telephone: (415) 436-7249/7369
            Fax: (415) 436-7234
 8          Email: andrew.scoble@usdoj.gov
            Email: ravi.narayan@usdoj.gov
 9
     Attorneys for United States of America
10
                                    UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12
                                        SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,        ) CASE NO.: CR 19-0280 RS
                                      )
15          Plaintiff,                )
                                      )
16      v.                            ) WRITTEN PROFFER IN SUPPORT OF
                                      )
17   (1) ROGELIO BELLOSO ALEMAN,      ) AS TO ALL DEFENDANTS
                                      )
18   (2) EDWIN ALVARADO AMAYA,        )
                                      )
19   (3) FERNANDO ROMERO BONILLA,     )
                                      )
20   (4) KENNETH CAMPOS,              )
                                      )
21   (5) EVERT GALDAMEZ CISNEROS,     )
                                      )
22   (6) LUIS VELIS DIAZ,             )
                                      )
23   (7) RONALDY DOMINGUEZ,           )
                                      )
24   (8) OSCAR ESPINAL,               )
                                      )
25   (9) WILFREDO IRAHETA LANDAVERDE, )
                                      )
26   (10) KEVIN REYES MELENDEZ,       )
                                      )
27   (11) MISSAEL MENDOZA,            )
                                      )
28   (12) CHRISTIAN QUINTANILLA,      )
                                      )
     DETENTION PROFFER
     CR 19-0280 RS
 1   (13) ELMER RODRIGUEZ,           )
                                     )
 2   (14) MARVIN OSEGUEDA SARAVIA,   )
                                     )
 3   (15) KEVIN RAMIREZ VALENCIA,    )
                                     )
 4   (16) ALEXIS CRUZ ZEPEDA,        )
                                     )
 5   (17) KEVIN GUATEMALA ZEPEDA,    )
                                     )
 6                                   )
                                     )
 7   Defendants.                     )
                                     )
 8                                   )

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DETENTION PROFFER
     CR 19-0280 RS
 1 I.     INTRODUCTION ...........................................................................................................................1

 2 II.    BACKGROUND OF MS-13 20TH STREET .................................................................................1

 3 III.   CHARGED DEFENDANTS ...........................................................................................................2

 4        A.        ROGELIO BELLOSO ALEMAN .......................................................................................3

 5        B.        EDWIN ALVARADO AMAYA .........................................................................................6

 6        C.        FERNANDO ROMERO BONILLA ...................................................................................7

 7        D.        KENNETH CAMPOS .......................................................................................................10

 8        E.        EVERT GALDAMEZ CISNEROS ...................................................................................12

 9        F.        LUIS VELIS DIAZ ............................................................................................................15

10        G.        RONALDY DOMINGUEZ ...............................................................................................18

11        H.        OSCAR ESPINAL .............................................................................................................20

12        I.        WILFREDO IRAHETA LANDAVERDE ........................................................................22

13        J.        KEVIN REYES MELENDEZ ...........................................................................................24

14        K.        MISSAEL MENDOZA .....................................................................................................27

15        L.        CHRISTIAN QUINTANILLA ..........................................................................................29

16        M.        ELMER RODRIGUEZ ......................................................................................................30

17        N.        MARVIN OSEGUEDA SARAVIA ..................................................................................33

18        O.        KEVIN RAMIREZ VALENCIA .......................................................................................34

19        P.        ALEXIS CRUZ ZEPEDA .................................................................................................37

20        Q.        KEVIN GUATEMALA ZEPEDA ....................................................................................40

21 IV.    CHARGED INCIDENTS OF VIOLENCE ...................................................................................42

22        A.        THE ATTEMPED MURDER AT 21TH AND HAMPSHIRE
                    (SEPTEMBER 16, 2016) ...................................................................................................42
23
          B.        THE PRITA HOTEL STOMPING
24                  (OCTOBER 28, 2016) .......................................................................................................44

25        C.        THE SHOTGUN SHOOTING IN THE TENDERLOIN
                    (NOVEMBER 26, 2017) ...................................................................................................46
26
          D.        THE ATTEMPTED MURDER AT 24TH AND POTRERO
27                  (NOVEMBER 30, 2017) ...................................................................................................47

28        E.        THE STABBING AT DOLORES PARK
                    (MAY 27, 2018).................................................................................................................49
     DETENTION PROFFER
     CR 19-0280 RS
 1        F.        THE FAMILY ASSAULT AT 19TH AND VALENCIA
                    (JANUARY 24, 2019) .......................................................................................................50
 2
          G.        THE DELIRIUM BAR STABBING
 3                  (APRIL 6, 2019) ................................................................................................................51

 4        H.        THE ASSAULT AT 19TH AND LEXINGTON
                    (JULY 29, 2019) ................................................................................................................52
 5
          I.        THE STABBING BY MISSION PLAYGROUND
 6                  (AUGUST 6, 2019) ............................................................................................................54

 7        J.        THE GROUP ASSAULT AT LITTLE STAR PIZZA (15TH AND
                    VALENCIA STREETS)
 8                  (AUGUST 12, 2019) ..........................................................................................................55

 9 V.     CONCLUSION ..............................................................................................................................57

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DETENTION PROFFER
     CR 19-0280 RS
 1 I.       INTRODUCTION

 2          On February 18, 2020, a grand jury returned a fourteen-count Superseding Indictment charging

 3 the above-named seventeen defendants with various crimes, including Racketeering Conspiracy, in

 4 violation of 18 U.S.C. § 1962(d), Assault with a Dangerous Weapon in Aid of Racketeering, in violation

 5 of 18 U.S.C. § 1959(a)(3), Attempted Murder in Aid of Racketeering, in violation 18 U.S.C.

 6 § 1959(a)(5), and Discharge of a Firearm in Furtherance of a Crime of Violence, in violation of 18

 7 U.S.C. §                                                                                               -13

 8 20th Street criminal racketeering enterprise. The Superseding Indictment has now been unsealed and is

 9 incorporated by reference here.

10          Upon their initial appearance, the government will move for pretrial detention of each named

11 defendant. This submission                                            of facts underlying the charged

12 offenses, which are probative of the nature and circumstances of the offenses, the weight of the evidence

13 against each defendant, the history and characteristics of each defendant, and the danger that each

14 defendant poses to the community. See 18 U.S.C. § 3142(g)(1)-(4).

15          This memorandum is set out in three parts. First, the government provides background

16 information about the MS-13 racketeering enterprise, including the MS-13 20th Street clique based in

17 San Francisco. Second, the government marshals its evidence, defendant-by-defendant, that each person

18 charged was and is a participating member of the racketeering enterprise. Third, the government

19 summarizes the ten violent incidents charged as substantive crimes in the Superseding Indictment.

20 II.      BACKGROUND OF MS-13 20TH STREET

21          La Mara Salvatrucha, also known as MS-13, is a Transnational Criminal Organization that was

22 formed in Los Angeles, California, during the 1980s. MS-13 members principally are of El Salvadoran

23 background, although many members have roots in other countries, such as Honduras and Guatemala.

24 MS-                                                                   The racketeering enterprise targeted

25 in this indictment is the 20th Street clique, a collection of MS-13 members in the Bay Area who have

26 perpetrated a series of murders, attempted murders and violent assaults over the last several years,

27 primarily in San Francisco. The defendants in this case are members of MS-13 20th Street.

28 //

     DETENTION PROFFER                               1
     CR 19-0280 RS
 1           Previous federal and local investigations have revealed that MS-13 members sometimes travel to

 2 and from El Salvador, among other Central American countries; that MS-13 members in the United

 3                                                                                 -13 members use and carry

 4 firearms; and that members of MS-13 often traffic in controlled substances that originated outside the

 5 United States. MS-13 constitutes an ongoing organization whose members function as a continuing unit

 6 for a common purpose of achieving the objectives of the enterprise, including enriching the members of

 7 MS-13 and preserving the power of the gang through fear, violence, and intimidation. MS-13 has been

 8 named as the enterprise in various racketeering and racketeering-related cases throughout the United

 9 States.

10           Members and associates of MS-13 violently clash with members of rival gangs over control of

11 drug territory and extortion victims, as well as over gang pride. Indeed, members of MS-13 are

12 expected to attack, or aid in the attack, on members or suspected members of rival gangs if the

13 opportunity arises. In San Francisco, the principal rival to the 20th Street clique is the Norteños gang.

14 MS-13 members are also expected to retaliate against attacks by, or even mere insults from, rival gang

15 members. Failure to do so would be considered cowardice and would result in loss of standing within

16 the gang or even punishment by the gang. Conversely, greater respect is given to members who engage

17 in more frequent and more audacious acts of violence against rivals (real or perceived), as well as to

18 those who assist their fellow gang members in attacks. Prospective members often must commit crimes

19 with other gang members on behalf of the gang in order to prove their loyalty to the gang.

20 III.      CHARGED DEFENDANTS

21           Below, the government summarizes its racketeering evidence as to each charged defendant. The

22 summaries are presented in alphabetical order. These are not intended to be exhaustive summaries of all

23 evi

24 //

25 //

26 //

27 //

28 //

     DETENTION PROFFER                               2
     CR 19-0280 RS
 1          A.     ROGELIO BELLOSO ALEMAN

 2

 3

 4

 5

 6

 7

 8

 9

10

11                                  Racketeering Conspiracy (Count One);
                                  Assault with a Dangerous Weapon in Aid of
12                                        Racketeering (Count Nine)
13          In December 2013, officers recovered a loaded firearm in a vehicle Belloso Aleman was driving.
14 No conviction resulted. At least four separate times in 2015, Belloso Aleman was encountered by law

15 enforcement in MS-13 territory in the company of MS-13 20th Street clique members, including

16 codefendants Kevin Ramirez Valencia and Luis Velis Diaz. Again, in December 2016, and at least five

17 more times in 2017, Belloso Aleman was encountered by law enforcement in MS-13 territory with 20th

18 Street clique members.

19          On March 17, 2017, Belloso Aleman was present at the Beauty Bar with fellow MS-13 20th
20 Street clique members on the night that Jose Mejia Carillo, MS-13 20th Street clique member, shot and

21 killed a former Norteño. During an April 2017 law enforcement contact, Belloso Aleman was found

22 with codefendants Kevin Reyes Melendez, Kevin Ramirez Valencia, Kevin Guatemala Zepeda, and

23 Elmer Rodriguez in MS-13 gang territory, standing near a bench that had been vandalized with MS-13

24 graffiti. On November 11, 2017, Belloso Aleman was one of the passengers in a car, along with MS-13

25 20th Street clique members and codefendants Elmer Rodriguez, Oscar Espinal, and Kevin Ramirez

26 Valencia, when officers found a firearm near the right front seat (where Rodriguez had been seated

27 before trying to walk away from the car). No charges resulted.

28 //

     DETENTION PROFFER                             3
     CR 19-0280 RS
 1          In February 2018, Belloso Aleman was again encountered in MS-13 gang territory with multiple

 2 MS-13 20th Street clique members. On May 27, 2018, Belloso Aleman perpetrated the assault and

 3 stabbing of a suspected Norteño in MS-13 territory with fellow 20th Street clique members Kenneth

 4 Campos and Kevin Reyes Melendez. Belloso Aleman, Campos, and Reyes Melendez pled guilty in

 5 state court to felony battery, and each received sentences of 360 days in jail. The details of this assault

 6 are set forth in greater detail later in this memorandum. This assault is charged in Count Nine of the

 7 Superseding Indictment.

 8          On August 27, 2019, after Belloso Aleman had completed his custodial sentence for the May

 9 2018 stabbing, officers conducted a probation search at his residence. In addition to finding a firearm,

10 they found multiple notebooks      some apparently dating back a number of years      containing MS-13

11

12

13 known MS-13 20th Street clique members (including Smokey, Popa, Smiley, Black, Spider, and both

14 Gordo

15

16

17

18

19

20

21

22

23

24

25 //

26 //

27 //

28 //

     DETENTION PROFFER                                4
     CR 19-0280 RS
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11 The bottom

12         In addition, through warrants executed on the social media accounts of Elmer Rodriguez and
13 others, law enforcement has obtained photographs depicting Belloso Aleman with other MS-13 20th

14 Street clique members and depicting Belloso Aleman throwing gang signs. The below image, posted on

15 May 3, 2015, shows codefendant Elmer Rodriguez

16

17

18

19

20

21

22

23

24

25

26

27 //

28 //

     DETENTION PROFFER                            5
     CR 19-0280 RS
 1          B.      EDWIN ALVARADO AMAYA

 2

 3

 4

 5

 6

 7

 8

 9

10
                                     Racketeering Conspiracy (Count One);
11                                  Attempted Murder in Aid of Racketeering
                                                 (Count Eight)
12

13          In October 2016, officers encountered Alvarado Amaya and codefendant and fellow MS-13 20th

14 Street clique member Wilfredo Iraheta Landaverde in Dolores Park in San Francisco (MS-13 20th Street

15 clique territory). Officers noted that the back of a nearby public sign had been freshly vandalized, with

16 MS-13 graffiti, in blue ink. The graffiti made a specific reference to the 20th Street clique. Iraheta

17 Landaverde had blue ink on his hands and had discarded a paint pen nearby.

18          In October 2016, November 2016, December 2016, and August 2017, law enforcement officers

19 encountered Alvarado Amaya in MS-13 gang territory with codefendants and 20th Street clique

20 members Kenneth Campos, Kevin Ramirez Valencia, Rogelio Belloso Aleman, Evert Galdamez

21 Cisneros, Elmer Rodriguez, Kevin Guatemala Zepeda, and Kevin Reyes Melendez.

22          On November 30, 2017, Alvarado Amaya was the principal assailant in the stabbing of R.L., a

23 suspected Norteño. Alvarado Amaya used a short-bladed knife (perhaps a box cutter) to repeatedly stab

24 R.L. in the chest and face while fellow MS-13 20th Street clique member Oscar Espinal assisted with

25 the assault. This incident is charged as a VICAR assault in Count Eight of the Superseding Indictment

26 and is explained in more detail later in this memorandum.

27          On December 6, 2017, officers arrested Alvarado Amaya for his involvement in the November

28 stabbing. When they arrested him, he was in the company of MS-13 20th Street clique member and

     DETENTION PROFFER                               6
     CR 19-0280 RS
 1 codefendant Fernando Romero Bonilla. When Alvarado Amaya was booked, he did not have any

 2 tattoos on his left arm. Subsequently

 3 arm demonstrating his allegiance to the 20th Street clique of MS-13. That tattoo is shown below:

 4

 5

 6

 7

 8

 9

10

11

12

13

14         C.      FERNANDO ROMERO BONILLA

15

16

17

18

19

20

21

22

23

24                                 Racketeering Conspiracy (Count One);
                                 Assault with a Dangerous Weapon in Aid of
25                                        Racketeering (Count Ten)
26 //

27 //

28 //

     DETENTION PROFFER                             7
     CR 19-0280 RS
 1          On at least five occasions between July 2017 and February 2018, Romero Bonilla was

 2 encountered by law enforcement in MS-13 gang territory with other 20th Street clique members,

 3 including codefendants Wilfredo Iraheta Landaverde, Kevin Reyes Melendez, Evert Galdamez Cisneros,

 4 Kevin Ramirez Valencia, Rogelio Belloso Aleman, Oscar Espinal, and Edwin Alvarado Amaya.

 5          On September 5, 2017, police arrested Romero Bonilla and Kevin Reyes Melendez after

 6 witnesses identified them as the perpetrators of an assault and robbery of a 17-year-old victim. The

 7 investigation revealed that the victim was sitting at a bus stop at 18th and Mission Streets (within the

 8 area claimed by MS-13), when the two assailants approached, hit him with a broken mop handle, and

 9 took his headphones and cell phone. The stolen cell phone was returned to the victim by an unknown

10 individual after the assailants fled. The case was not prosecuted by local authorities.

11          On January 24, 2019, Romero Bonilla, Evert Galdamez Cisneros, Kevin Guatemala Zepeda, and

12 two other MS-13 gang members perpetrated the assault of a family of four near Mission Playground

13 (which is within MS-13 gang territory). Most of the group had knives, and one had a gun. Romero

14 Bonilla is seen on surveillance video throwing and landing punches on a 15-year-old minor victim.

15 Romero Bonilla also possessed a knife during the assault. This incident is charged as a VICAR assault

16 in Count Ten and is explained in more detail later in this memorandum.

17          On May 26, 2019, Romero Bonilla was shot during a gang-related confrontation at Dolores Park

18 (which MS-13 claims as its gang territory). Police believe that the shooting was perpetrated by a rival

19 Sureño gang from the East Bay. In an interview with law enforcement, Romero Bonilla claimed not to

20 know who shot him. Recorded jail calls indicate that members of the 20th Street clique who were out of

21 custody (including Guatemala Zepeda and Campos, among others) communicated with in-custody gang

22

23 of what had happened, who was responsible, and what action, if any, the gang should take.

24          In late 2019, agents seized a cell phone from Romero Bonilla and searched it pursuant to a

25 federal search warrant. Further, on October 18, 2019, agents seized and subsequently searched a cell

26 phone from Evert Galdamez Cisneros. The two cell phone dumps included voice memoranda of

27 conversations involving Galdamez Cisneros, Romero Bonilla, and Iraheta Landaverde. Among the

28 topics discussed by Romero Bonilla and Galdamez Cisneros was a plot, in approximately September and

     DETENTION PROFFER                               8
     CR 19-0280 RS
 1 October 2019, whereby Galdamez Cisneros and Iraheta Landaverde would travel to Los Angeles to

 2 assist MS-                                                    -13 members, all on the instruction from

 3 higher-ups in El Salvador.

 4          Law enforcement officers have collected social media photographs showing Romero Bonilla

 5 with other MS-13 20th Street clique members. In the photo on the left below, Romero Bonilla poses

 6 with a group of MS-13 20th clique members, including a number of codefendants in this case: The back

 7 row, from left to right, includes Velis Diaz, Romero Bonilla (second

 8 striped beanie), the Galdamez Cisneros standing next to Rodriguez, with Reyes Melendez standing in

 9 the second spot from the end. Guatemala Zepeda is seated on the bike in the middle front, with

10 Alvarado Amaya (sporting a green beanie) crouched next to him. This photograph was posted on Elmer

11

12                                                                                           , while

13 fellow 20th Street clique members Elmer Rodriguez (left) and Oscar Espinal (right) flash MS-13 gang

14 signs:

15

16

17

18

19

20

21

22

23

24

25

26          In addition, law enforcement has obtained photographs showing that Romero Bonilla has at least

27 one gang tattoo. The photograph below, t

28

     DETENTION PROFFER                             9
     CR 19-0280 RS
 1

 2 depiction of a human skull, on Romero-         right shoulder and chest.

 3

 4

 5

 6

 7

 8

 9

10

11

12         D.     KENNETH CAMPOS
13

14

15

16

17

18

19

20

21

22                                Racketeering Conspiracy (Count One);
                                Assault with a Dangerous Weapon in Aid of
23
                                  Racketeering (Count Five, Count Nine)
24

25         In December 2015, officers encountered Campos at a memorial for slain MS-13 gang member

26 Hector Salvador                                    -13 20th Street clique members and codefendants

27 Elmer Rodriguez and Kevin Ramirez Valencia.

28 //

     DETENTION PROFFER                           10
     CR 19-0280 RS
 1          On October 27, 2016, Campos used a shod foot to kick and stomp at least one victim in the head

 2 outside the Prita Hotel in San Fr

 3 the assault against three victims, including the one whom Campos kicked and stomped. One member of

 4                                                                                        next day, Campos

 5 referenced having kicked a victim in the head on social media. This incident is charged as a VICAR

 6 assault in Count Five of the Superseding Indictment and is explained in more detail later in this

 7 memorandum.

 8          At least five times between December 2016 and August 2017, law enforcement officers

 9 encountered Campos in gang territory, often with other MS-13 20th Street members. This includes

10 codefendants Alexis Cruz Zepeda, Elmer Rodriguez, Rogelio Belloso Aleman, Kevin Reyes Melendez,

11 and Kevin Guatemala Zepeda.

12          Campos was present at the Beauty Bar on the night of March 17, 2017, the date on which two

13 MS-13 members (Mejia Carrillo and Cruz Zepeda) perpetrated the murder of a suspected Norteño.

14 Mejia Carillo and Cruz Zepeda were later convicted of this murder in state court.

15          On May 27, 2018, Campos and fellow MS-13 20th Street clique gang members and codefendants

16 Rogelio Belloso Aleman and Kevin Reyes Melendez perpetrated the assault and stabbing of a suspected

17 Norteño in Dolores Park (which MS-13 claims as its gang territory). For their conduct, Reyes

18 Melendez, Belloso Aleman, and Campos all pled guilty to felony battery in state court and each received

19 360-day jail sentences. This incident is charged as VICAR assault in Count Nine and is explained in

20 more detail later in this memorandum.

21          The government has also obtained photographs from social media showing Campos with other

22 MS-13 20th Street clique members (including, among others, Reyes Melendez and Belloso Aleman).

23 One such photograph, posted o                                                   , is set forth below.

24                                                                           in the photograph include MS-

25 13 20th Street members with some individuals flashing gang signs including La Garra

26 //

27 //

28 //

     DETENTION PROFFER                              11
     CR 19-0280 RS
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11         E.     EVERT GALDAMEZ CISNEROS

12

13

14

15

16

17

18

19

20

21                                  Racketeering Conspiracy (Count One);
                                   Assault with a Dangerous Weapon in Aid
22                                      of Racketeering (Count Ten)

23         In September 2016, law enforcement officers in Los Angeles encountered Galdamez Cisneros
24 with four other MS-13 gang members, including Jose Tercero and codefendant Elmer Rodriguez. On

25 November 5, 2016, law enforcement officers in San Francisco encountered Galdamez Cisneros in

26 Dolores Park in San Francisco    an area claimed by the 20th Street clique   with 20th Street clique
27 members and codefendants Rogelio Belloso Aleman, Edwin Alvarado Amaya, and Kevin Ramirez

28 Valencia.

     DETENTION PROFFER                            12
     CR 19-0280 RS
 1          On at least five separate occasions in 2017 (January, March, June, July, and November), law

 2 enforcement officers encountered Galdamez Cisneros in MS-13 territory with members of the MS-13

 3 20th Street clique, including codefendants Alexis Cruz Zepeda, Rogelio Belloso Aleman, Kevin

 4 Ramirez Valencia, Elmer Rodriguez, Wilfredo Iraheta Landaverde, Oscar Espinal, and Fernando

 5 Romero Bonilla.

 6          On January 24, 2019, Galdamez Cisneros, Romero Bonilla, Kevin Guatemala Zepeda, with two

 7 other MS-13 members or associates, perpetrated the assault of a family of four near Mission Playground

 8 (which is within MS-13 gang territory). Most of the group had knives, and one had a gun. Galdamez

 9 Cisneros is identifiable on surveillance video throwing and landing punches on a 15-year-old minor

10 victim. This incident is charged as a VICAR assault in Count Ten of the Superseding Indictment and is

11 explained in more detail later in this memorandum.

12          When Galdamez Cisneros was arrested for his involvement in this assault, he was at Mission

13                                              Furthermore, he was also playing MS-13 rap music in his

14 car. A                                                                MS13 20 MISSINEROS (XXST),

15 a specific reference to the 20th Street clique. Photographs of his hat and car dashboard, taken in the

16 course of his February 4, 2019 arrest, are shown below:

17

18

19

20

21

22

23

24

25

26          Later in 2019, agents executed a federal search warrant on a cell phone that had been seized from

27 Galdamez Cisneros on October 18, 2019. A cell phone dump yielded voice memoranda (believed to be

28 from use of WhatsApp) of discussions between Galdamez Cisneros and other MS-13 gang members

     DETENTION PROFFER                              13
     CR 19-0280 RS
 1 concerning Galdamez Cisneros obtaining drugs from a source in Los Angeles and selling them to raise

 2 money for the gang.

 3          Also included in this second cell dump are voice memoranda showing conversations in which

 4 codefendants Galdamez Cisneros and Romero Bonilla, in approximately September and October 2019,

 5 appear to discuss a plan for them to travel to Los Angeles to assist MS-13 members there in the murder

 6                     -13 members, all on the instruction from higher-ups in El Salvador. The plot initially

 7 involved Ramirez Valencia as a participant in the trip to Los Angeles. The phone evidence reveals that

 8 Ramirez Valencia backed out of the plot, prompting discussions between Galdamez Cisneros and Iraheta

 9

10

11 by Iraheta Landaverde on October 12, 2019. It also included a photo of a second firearm, a pistol grip

12 shotgun, taken on October 17, 2019.

13          In April 2019, Galdamez Cisneros was encountered in MS-13 gang territory with multiple

14 MS-13 20th Street clique members, including codefendants Rogelio Belloso Aleman and Kevin Reyes

15 Melendez. In May 2019, Galdamez Cisneros was again encountered in gang territory, this time near

16                           MS 13 20st

17          In addition, through warrants executed on the social media accounts of MS-13 gang members,

18 law enforcement has obtained photographs depicting Galdamez Cisneros with other MS-13 20th Street

19 clique members and depicting Galdamez Cisneros throwing gang signs. The photograph shown below

20                                                 La Garra               claim of MS-13 membership.

21 The photograph on the right shows Galdamez Cisneros with fellow gang member Kevin Reyes

22 Melendez at Mission Playground (which is within MS-13 gang territory). Both are making MS-13 gang

23 signs.

24 //

25 //

26 //

27 //

28 //

     DETENTION PROFFER                             14
     CR 19-0280 RS
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16        F.    LUIS VELIS DIAZ

17

18

19

20

21

22

23

24

25

26                           Racketeering Conspiracy (Count One);
                           Assault with a Dangerous Weapon in Aid of
27                                Racketeering (Count Eleven)
28

     DETENTION PROFFER                     15
     CR 19-0280 RS
 1          On May 30, 2014, 15-year-old Luis Velis Diaz and a 14-year-old accomplice were arrested for

 2 armed robbery of a female victim near Dolores Park. A third suspect escaped apprehension. According

 3 to witness reports, the three males accosted the woman on Sanchez Street, held her at gunpoint and tried

 4 to rob her. She resisted, calling for help. Various witnesses rushed to her assistance, and the three

 5 suspects fled to Dolores Park, dropping a firearm (found to be an airsoft BB gun when recovered) and a

 6 Taser in the process. Both the accomplice and Velis Diaz were caught and held by witnesses. Velis

 7 Diaz was identified as the youth who held the gun during the robbery. Velis Diaz provided a false

 8 name and date of birth, but was eventually identified. He denied involvement in the robbery. At the

 9

10 and threw gang signs with his hands, which were cuffed behind his back. Officers restrained him in a

11 DUI chair. Velis Diaz

12          In September 2016, Velis Diaz was present in Los Angeles at the same time as other 20th Street

13 clique members. Police records do not list him among the group encountered by law enforcement in Los

14 Angeles (Alexis Cruz Zepeda, Elmer Rodriguez, Evert Galdamez Cisneros, Jose Tercero, and Wilfredo

15 Iraheta Landaverde). However, Velis Diaz was arrested on September 26, 2016 by Santa Monica

16 Police, and shortly thereafter wa

17          On April 6, 2019, Velis Diaz stabbed a suspected gang rival outside the Delirium Bar in San

18 Francisco.                      evidence establishes that a group of six, including Velis Diaz and fellow

19 MS-13 20th Street clique members and codefendants Ronaldy Dominguez and Marvin Osegueda

20 Saravia, confronted the victim and asked whether he was a Norteño. Shortly after the initial

21 confrontation, Velis Diaz walked by the victim and stabbed him twice in the abdomen. This incident is

22 charged as a VICAR assault in Count Eleven and is explained in more detail later in this memorandum.

23          On April 14, 2019, Velis Diaz was arrested for strong-armed robbery in gang territory. Officers

24 responded to the area of 14th and Valencia Streets. Velis Diaz tried to flee, but was stopped at gunpoint.

25 Velis Diaz was identified as the male who had grabbed a gold chain from around                  neck and

26 taken it. Officers seized the gold chain                              pants pocket. The case has not been

27 prosecuted.

28

     DETENTION PROFFER                              16
     CR 19-0280 RS
 1          On May 7, 2019, Velis Diaz was arrested near Mission and 22nd Streets (an area on the border

 2 between MS-13 territory and Norteño territory) by officers responding to a call of a man pointing a

 3 firearm. Surveillance video footage, and witness statements, established that Velis Diaz, chased by two

 4 unidentified Hispanic males in black, drew a black handgun, racked the slide, and pointed it at his

 5 pursuers, who fled. The officers chased Velis Diaz, wrestled him down and arrested him. They found a

 6

 7 loaded with eight rounds in the magazine and one in the chamber.

 8          In the course of the investigation, the government has collected social media evidence showing

 9 Velis Diaz associating with other gang members. In addition, Velis Diaz bears tattoos indicative of MS-

10 13 membership. Set forth below on the left is a photograph of Elmer Rodriguez (left)             La

11 Garra                                    (right)

12                                            stagram account on May 28, 2017 with a caption reading,

13                                                                 on March 9, 2018, shows a tattoo on

14                                                                  -13 20th Street clique.

15

16

17

18

19

20

21

22

23 //

24 //

25 //

26 //

27 //

28 //

     DETENTION PROFFER                                17
     CR 19-0280 RS
 1          G.     RONALDY DOMINGUEZ

 2

 3

 4

 5

 6

 7

 8

 9

10
                                     Racketeering Conspiracy (Count One);
11                                 Attempted Murder in Aid of Racketeering
                                    (Count Two); Assault with a Dangerous
12                                  Weapon in Aid of Racketeering (Count
13                                         Eleven, Count Fourteen)

14          On September 16, 2016, Dominguez was the getaway driver after an attempted murder

15 perpetrated by fellow MS-13 20th Street clique members and codefendants Alexis Cruz Zepeda and

16 Kevin Reyes Melendez. Cruz Zepeda and Reyes Melendez fired approximately eight shots at a

17 suspected Norteño as he attempted to flee their attack. Cruz Zepeda and Reyes Melendez, with two

18 companions, then ran to the getaway car driven by Dominguez. Dominguez sped off, colliding with

19 another vehicle shortly thereafter, and leading officers on a high-speed chase. He and his four

20 companions escaped the pursuit only when he drove the wrong way down a freeway off ramp. This

21 incident is charged as a VICAR attempted murder in Count Eleven and is explained in more detail later

22 in this memorandum.

23          On April 6, 2019, Dominguez played a culpable role in the assault and stabbing of a suspected

24 Norteño outside the Delirium Bar, located in MS-13 territory in the Mission District of San Francisco.

25 Dominguez punched the victim before codefendant Luis Velis Diaz stabbed him. Dominguez also acted

26 as a lookout during the stabbing portion of the assault. Other MS-13 20th Street clique members,

27 including codefendant Marvin Osegueda Saravia, also acted as a lookout during the stabbing. This

28

     DETENTION PROFFER                              18
     CR 19-0280 RS
 1 incident is charged as VICAR assault in Count Eleven of the Superseding Indictment and is explained in

 2 more detail later in this memorandum.

 3          On August 12, 2019, Dominguez participated in the violent group assault outside Little Star

 4 Pizza in San Francisco, along with, among others, fellow MS-13 20th Street clique members and

 5 codefendants Kevin Ramirez Valencia, Marvin Osegueda Saravia, Missael Mendoza, and Christian

 6 Quintanilla. Of note here is that some assailants are seen on video making MS-13 gang signs.

 7 Dominguez is seen on surveillance video footage from the inside of the pizza shop, displaying a machete

 8 to the victims as his fellow assailants display gang signs. This incident is charged as a VICAR assault in

 9 Count Fourteen and is explained in more detail later in this memorandum.

10

11 2014, October 9, 2014, and October 30, 2014, respectively, show Dominguez with other MS-13 20th

12 Street clique members:

13

14

15

16

17

18

19

20

21          Dominguez also has a                                                                -13 20th

22 Street clique member Hector Salvador (who died on December 6, 2015). This tattoo is shown below:

23 //

24 //

25 //

26 //

27 //

28 //

     DETENTION PROFFER                              19
     CR 19-0280 RS
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12          H.     OSCAR ESPINAL
13

14

15

16

17

18

19

20

21
                                     Racketeering Conspiracy (Count One);
22                                  Attempted Murder in Aid of Racketeering
                                                 (Count Eight)
23

24          On March 17, 2017, Espinal was present at the Beauty Bar with MS-13 20th Street clique

25 members Elmer Rodriguez, Rogelio Belloso Aleman, Kenneth Campos, Evert Galdamez Cisneros,

26 Wilfredo Iraheta Landaverde, Alexis Cruz Zepeda, and Jose Mejia Carillo. As explained in more detail

27 elsewhere in this memorandum, Cruz Zepeda and Mejia Carillo confronted a suspected Norteño outside

28 the bar that night, and Mejia Carillo shot him to death.

     DETENTION PROFFER                              20
     CR 19-0280 RS
 1          On November 11, 2017, law enforcement officers pulled over a car containing Espinal and MS-

 2 13 20th Street clique members and codefendants Elmer Rodriguez, Kevin Ramirez Valencia, and

 3 Rogelio Belloso Aleman. A firearm was found in the front passenger area, but no prosecution resulted.

 4 Just four days later, on November 15, 2017, officers encountered Espinal in MS-13 territory with 20th

 5 Street clique members and codefendants Rogelio Belloso Aleman, Kevin Reyes Melendez, Evert

 6 Galdamez Cisneros, Kevin Ramirez Valencia, Wilfredo Iraheta Landaverde, and Fernando Romero

 7 Bonilla.

 8          On November 30, 2017, Espinal participated in the attempted murder and robbery of a suspected

 9 Norteño with fellow MS-13 20th Street clique member Edwin Alvarado Amaya. Espinal helped chase

10 down the victim, held him down, struck him, and helped go through his pockets while Alvarado Amaya

11 repeatedly stabbed him.

12          The government has also obtained photos, primarily from social media accounts, showing

13 Espinal with other MS-13 20th Street clique members. The two photographs set forth below show

14 Espinal with 20th Street clique leader and codefendant Elmer Rodriguez. In the photograph on the left,

15                                      La Garra                          -13 membership. This

16                                                                                  In the photo on the

17                                                                                                   This

18 photograph was found on the cell phone seized from Espinal when he was arrested on December 12,

19 2017.

20 //

21 //

22 //

23 //

24 //

25 //

26 //

27 //

28 //

     DETENTION PROFFER                             21
     CR 19-0280 RS
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12          I.     WILFREDO IRAHETA LANDAVERDE

13

14

15

16

17

18

19

20

21

22                                   Racketeering Conspiracy (Count One)
23
            In September 2016, law enforcement officers in Los Angeles encountered Iraheta Landaverde
24
                                                                   -13 gang members, including
25
     codefendants Evert Galdamez Cisneros, Elmer Rodriguez, and Alexis Cruz Zepeda. As set forth above,
26
                                       20th Street clique. On October 7, 2016, officers encountered Iraheta
27
     Landaverde in Dolores Park in San Francisco (which is within MS-13 20th Street clique territory). With
28

     DETENTION PROFFER                             22
     CR 19-0280 RS
 1 him were Edwin Alvarado Amaya and two MS-13 gang members/associates who appeared to have

 2 accompanied the group back from Los Angeles. Officers noticed that the back of a nearby public sign

 3 had been freshly vandalized, with MS-13 graffiti, in blue ink. The graffiti made a specific reference to

 4 the 20th Street clique. Moreover, Iraheta Landaverde had blue ink on his hands and had discarded a

 5 paint pen nearby. Photographs of the graffiti and Iraheta Landaverde, taken by officers that day, are set

 6 forth below:

 7

 8

 9

10

11

12

13

14

15

16

17          On at least four separate occasions in 2017 (January, March, June, July, and November), law

18 enforcement officers encountered Iraheta Landaverde in MS-13 territory with members of the MS-13

19 20th Street clique, including codefendants Evert Galdamez Cisneros, Kevin Guatemala Zepeda,

20 Fernando Romero Bonilla, Kevin Reyes Melendez, Kevin Ramirez Valencia, Rogelio Belloso Aleman,

21 and Oscar Espinal. On another occasion in May 2017, officers responded to a reported incident at a

22 taqueria after a victim was confronted and assaulted by a group of Hispanic men who identified

23 themselves as MS-13 gang members. Surveillance video footage reviewed by police revealed that the

24 group included Iraheta Landaverde and codefendant Elmer Rodriguez.

25          On June 7, 2019, Iraheta Landaverde was encountered during a traffic stop by law enforcement

26 with him were Marvin Osegueda Saravia, a codefendant and known MS-13 20th Street clique member,

27 and two other associates. Four days later, on June 11, 2019, Daly City Police officers responded to a

28 shooting at Marchbank Park in Daly City, California. Surveillance video from various cameras, together

     DETENTION PROFFER                              23
     CR 19-0280 RS
 1 with a thorough investigation by Daly City police officers, revealed that the shooter, a 16-year-old MS-

 2 13 member/associate, approached a 2011 Audi registered to Iraheta Landaverde and, using an electronic

 3 key fob, retrieved a handgun. He then used the handgun to fire multiple rounds. His targets were two

 4 males wearing red, one of whom had, three days earlier, been in a fight with MS-13 associates in Daly

 5                                                       unds struck the windshield at a point where one of

 6 the victims was sitting. However, none of the shots penetrated the windshield or struck the occupants.

 7 One victim was hit by glass.

 8          Before the June 11, 2019 shooting, Iraheta Landaverde was playing soccer with Osegueda

 9 Saravia, the shooter, and other MS-13 associates. Marchbank Park, the location of the shooting, has

10 traditionally been claimed by Norteños, but MS-13 has recently attempted to exert control over the area.

11 The shooter, who is a fugitive, is currently charged with attempted murder in state court. Iraheta

12 Landaverde is charged with accessory.

13          As described under the section above addressing Evert Galdamez Cisneros, there is evidence of

14 conversations between Galdamez Cisneros and Iraheta Landaverde regarding their travel down to Los

15                                                                    -13 members under instructions from

16                                           ipation in this conversation is supported by a photograph of a

17 pistol that he sent to Galdamez Cisneros via Facebook Messenger on October 12, 2019.

18 //

19 //

20 //

21 //

22 //

23 //

24 //

25 //

26 //

27 //

28 //

     DETENTION PROFFER                              24
     CR 19-0280 RS
 1          J.     KEVIN REYES MELENDEZ

 2

 3

 4

 5

 6

 7

 8

 9

10
                                    Racketeering Conspiracy (Count One);
11                                Attempted Murder in Aid of Racketeering
                                 (Count Two); Discharge of a Firearm During
12                                and in Furtherance of a Crime of Violence
                                   (Count Four); Assault with a Dangerous
13                               Weapon in Aid of Racketeering (Count Nine)
14

15          On September 16, 2016, Reyes Melendez and fellow MS-13 20th Street clique member and

16 codefendant Alexis Cruz Zepeda were triggermen in the attempted murder of a suspected Norteño, who

17 was struck multiple times in the buttocks and legs as he tried to flee. Reyes Melendez and Cruz Zepeda,

18 along with two companions, then ran to a car driven by fellow MS-13 20th Street clique member and

19 codefendant Ronaldy Dominguez. There ensued a high speed chase, during which the two handguns

20 were tossed from the getaway car. The fleeing attackers eluded capture by driving the wrong way down

21 a freeway off ramp, at which point police broke off pursuit. This incident is charged as a VICAR

22 attempted murder in Count Two of the Superseding Indictment and is explained in more detail later in

23 this memorandum.

24          On at least seven occasions in 2017, law enforcement officers encountered Reyes Melendez in
25 the company of fellow 20th Street clique members, including codefendants Alexis Cruz Zepeda, Elmer

26 Rodriguez, Rogelio Belloso Aleman, Luis Velis Diaz, Wilfredo Iraheta Landaverde, Kevin Guatemala

27 Zepeda, Evert Galdamez Cisneros, Edwin Alvarado Amaya, Fernando Romero Bonilla, and Oscar

28 Espinal. On one of these occasions    September 5, 2017, in gang territory   witnesses identified Reyes

     DETENTION PROFFER                             25
     CR 19-0280 RS
 1 Melendez and Romero Bonilla as perpetrators in an assault and robbery. On another         November 15,

 2 2017

 3          On May 27, 2018, Reyes Melendez and fellow MS-13 20th Street clique gang members and

 4 codefendants Rogelio Belloso Aleman and Kenneth Campos perpetrated the assault and stabbing of a

 5 suspected Norteño in MS-13 gang territory. For their conduct, Reyes Melendez, Belloso Aleman, and

 6 Campos all pled guilty to battery in state court and each received 360-day jail sentences. This incident

 7 is charged as a VICAR assault in Count Nine and is explained in more detail later in this memorandum.

 8          On April 12, 2019, shortly after Reyes Melendez finished his custodial term for the May 28,

 9 2018 assault, he was encountered in gang territory with fellow MS-13 20th Street clique members and

10 codefendants Rogelio Belloso Aleman and Evert Galdamez Cisneros. Three days later, he was taken

11 into immigration custody on an outstanding removal warrant. While in immigration custody in May

12 2019, Reyes Melendez was involved in an incident in which another admitted MS-13 gang member

13 assaulted another detainee. Surveillance video of the incident shows Reyes Melendez speaking with the

14 victim and the assailant before the assault, and then acting as a lookout while the assault took place.

15          Throughout our investigation, we have also compiled social media photographs showing Reyes

16 Melendez associating with other MS-13 20th Street clique members and flashing gang signs. Two of

17 these

18 respectively, are set forth below:

19

20

21

22

23

24

25

26

27 //

28 //

     DETENTION PROFFER                               26
     CR 19-0280 RS
 1          K.      MISSAEL MENDOZA

 2

 3

 4

 5

 6

 7

 8

 9

10
                                                Missael Mendoza
11
                                   Assault with a Dangerous Weapon in Aid of
12                                    Racketeering (Count Thirteen, Count
                                                    Fourteen)
13

14          On August 6, 2019, Mendoza participated in the stabbing of a suspected Norteño along with

15 fellow MS-13 20th Street clique member Byron Romero Pavon. Mendoza was seen walking away from

16 the location of the assault shortly after. He was arrested, and found to have what appeared to be blood

17

18 of his shirt sleeves. This incident is charged as a VICAR assault in Count Thirteen of the Superseding

19 Indictment and is explained in more detail later in this memorandum.

20          On August 12, 2019, Mendoza participated in the violent group assault outside Little Star Pizza

21 in San Francisco, along with fellow MS-13 20th Street clique members and codefendants Ronaldy

22 Dominguez, Kevin Ramirez Valencia, Marvin Osegueda Saravia, and Christian Quintanilla. Mendoza is

23 seen on surveillance video striking one of the victims in the head with a cooler (which was seized by

24 police at the crime scene, with blood spatters on the rim and interior). This incident is charged as a

25 VICAR assault in Count Fourteen of the Superseding Indictment and is explained in more detail later in

26 this memorandum. Later that same day, August 12, 2019, Mendoza participated in a gang assault of two

27 juvenile males at a high school in Daly City, California, along with fellow gang members Bayron

28 Romero Pavon and Christian Quintanilla.

     DETENTION PROFFER                               27
     CR 19-0280 RS
 1          On August 14, 2019, just two days after Mendoza went into custody, a correctional officer

 2 witnessed fellow gang member Bayron Romero Pavon retrieve a piece of paper from the floor outside

 3 the door of Cell 8, in which Mendoza was housed alone. Deputies seized the single sheet of yellow

 4 paper. On it are what appear to be handwritten rap lyrics which reference MS-13 members killing rival

 5 Norteños     for example,                                                                   chapetes (a

 6 derogatory term for a Norteño).

 7

 8

 9

10

11 de la 20 (identified as Evert Galdamez Cisneros).

12 la 20 y los paros de la 20 y al

13 directly to the levels of associates in the clique other than jumped-in 20th Street clique members). Three

14 days later, on August 18, 2019, correctional officers found additional handwritten lyrics inside a

15 property bin belonging to Mendoza. These lyrics discussed allegiance to MS-13 and described violence

16 towards Norteños.

17          On October 28, 2019, correctional officers moved Mendoza to a new jail cell and, in doing so,

18 searched his belongings. After officers finished the search, Mendoza became agitated, got into a

19 fighting stance, yelled obscenities, and flashed MS-                           La Garra

20 //

21 //

22 //

23 //

24 //

25 //

26 //

27 //

28 //

     DETENTION PROFFER                              28
     CR 19-0280 RS
 1          L.      CHRISTIAN QUINTANILLA

 2

 3

 4

 5

 6

 7

 8

 9

10                                            Christian Quintanilla
11
                                   Assault with a Dangerous Weapon in Aid of
12                                 Racketeering (Count Twelve); Assault with a
                                    Dangerous Weapon in Aid of Racketeering
13                                              (Count Fourteen)
14

15          On July 29, 2019, Quintanilla and fellow MS-13 20th Street clique member and codefendant

16 Marvin Osegueda Saravia participated, with perhaps as many as four or five other men, in the gang-

17 related assault of two females at 19th and Lexington Streets in San Francisco. During the assault, the

18 perpetrators claimed MS-13 membership. Quintanilla was a participant in the assaul

19

20

21 VICAR assault in Count Twelve of the Superseding Indictment and is explained in more detail later in

22 this memorandum.

23          On August 2, 2019, Quintanilla was encountered during a traffic stop with MS-13 20th Street

24 clique members Rogelio Belloso Aleman and Bayron Romero Pavon. On August 12, 2019, Quintanilla

25 participated in the violent group assault outside Little Star Pizza in San Francisco, along with   among

26 others    fellow MS-13 20th Street clique members and codefendants Ronaldy Dominguez, Kevin

27 Ramirez Valencia, Marvin Osegueda Saravia, and Missael Mendoza. Quintanilla is believed to have

28 struck one of the victims with his fist and beaten the other victim with a metal rod. DNA analysis later

     DETENTION PROFFER                               29
     CR 19-0280 RS
 1 matched Quintanilla to a metal rod recovered from the scene. This incident is charged as VICAR assault

 2 in Count Fourteen of the Superseding Indictment and is explained in more detail later in this

 3 memorandum. Some ten hours later, Quintanilla participated in a gang assault of juvenile males at a

 4 high school in Daly City, California. The assailants (who approached a student threateningly with

 5 knives) also included fellow MS-13 20th Street clique members Missael Mendoza and Bayron Romero

 6 Pavon.

 7          On August 23, 2019, less than two weeks after his arrest in Daly City, correctional officers

 8 searched the San Mateo County Jail cell that Quintanilla shared with Bayron Romero Pavon. Officers

 9

10 the walls and door of the cell. They also seized at least six pieces of paper containing various gang

11                                               Quintanilla claimed responsibility for the graffiti. On

12                                                                                This time, they found a

13 piece                                                                               La Garra, a common

14 MS-

15          M.     ELMER RODRIGUEZ

16

17

18

19

20

21

22

23

24
                                     Racketeering Conspiracy (Count One);
25                                  Attempted Murder in Aid of Racketeering
                                   (Count Six); Discharge of a Firearm During
26                                  and in Furtherance of a Crime of Violence
                                                  (Count Seven)
27

28

     DETENTION PROFFER                              30
     CR 19-0280 RS
 1          In June 2014, Rodriguez was caught in MS-13 gang territory carrying a loaded .22 caliber pistol.

 2 In March 2015, Rodriguez was encountered in gang territory smoking marijuana. In his nearby

 3

 4 officers responded to a reported stabbing in MS-13 gang territory. A witness provided a cell phone

 5 video showing Rodriguez participating in the assault. The victims were never identified, and the case

 6 was not prosecuted by local authorities.

 7          On multiple occasions throughout 2016 and 2017, Rodriguez was encountered in MS-13 gang

 8 territory in the company of other 20th Street clique members, including codefendants Kenneth Campos,

 9 Rogelio Belloso Aleman, Luis Velis Diaz, Kevin Reyes Melendez, Wilfredo Iraheta Landaverde, Kevin

10 Guatemala Zepeda, Evert Galdamez Cisneros, and others. In September 2016, he was encountered by

11 police in Los Angeles, accompanied by other gang members, and identified himself as a San Francisco

12 MS-13 20th Street member.

13          On March 17, 2017, Rodriguez was present at the Beauty Bar (a common gathering location for

14 the MS-13 20th Street clique) with 20th Street clique members Oscar Espinal, Rogelio Belloso Aleman,

15 Kenneth Campos, Evert Galdamez Cisneros, Wilfredo Iraheta Landaverde, Alexis Cruz Zepeda, and

16 Jose Mejia Carillo. Cruz Zepeda and Mejia Carillo confronted a suspected Norteño outside the bar that

17 night, and Mejia Carillo shot him dead. Mejia Carillo (the shooter) and Cruz Zepeda (an instigator and

18 lookout) were convicted in state court for their role in the murder, and are pending sentencing.

19          On November 11, 2017, officers pulled over a car carrying Rodriguez, 20th Street clique

20 members and codefendants Rogelio Belloso Aleman, Oscar Espinal, Kevin Ramirez Valencia, another

21 gang member, and two associates. Officers found a firearm on the floorboard where Rodriguez had

22 been sitting, but no charges resulted. Two days later, on November 13, 2017, a search warrant executed

23                                             -capacity magazines, photographs showing Rodriguez flashing

24 MS-13 gang signs, and a prison photograph of four MS-13 members convicted in Operation Devil

25 Horns, a prior MS-13 20th Street prosecution in the Northern District of California (CR 08-0730 WHA).

26 That

27          On November 26, 2017, Rodriguez shot a Honduran drug dealer at close range with a shotgun.

28 This shooting was part of an ongoing effort, led by Rodriguez, to tax drug dealers for selling their drugs

     DETENTION PROFFER                              31
     CR 19-0280 RS
 1 in MS-13 territory. This incident is charged as a VICAR attempted murder in Count Six of the

 2 Superseding Indictment and is explained in more detail later in this memorandum.

 3         From 2013 through his arrest in December 2017, Rodriguez was active on social media

 4 (Instagram and Facebook). Law enforcement has compiled a series of photographs, spanning four years,

 5 depicting Rodriguez flashing MS-13 gang signs, posing with other MS-13 20th Street clique members,

 6 and captioning photographs and other posts with claims of MS-13 membership and references to the

 7 20th Street clique. Two of these photos are shown below:

 8

 9

10

11

12

13

14

15

16

17

18

19

20 //

21 //

22 //

23 //

24 //

25 //

26 //

27 //

28 //

     DETENTION PROFFER                            32
     CR 19-0280 RS
 1          N.     MARVIN OSEGUEDA SARAVIA

 2

 3

 4

 5

 6

 7

 8

 9

10                                        Marvin Osegueda Saravia
11
                                   Assault with a Dangerous Weapon in Aid
12                                 of Racketeering (Count Twelve); Assault
                                      with a Dangerous Weapon in Aid of
13                                      Racketeering (Count Fourteen)
14

15          On April 6, 2019, Osegueda was present for the assault and stabbing of a suspected rival gang

16 member outside the Delirium Bar in San Francisco. Luis Velis Diaz stabbed the victim. Dominguez

17 punched the victim before Velis Diaz stabbed him. Osegueda Saravia acted as a lookout during the

18 stabbing.

19          On June 8, 2019, officers responded to Marchbank Park in Daly City, California, on the report of

20 an assault. Osegueda Saravia was identified as having hit the victim in the stomach with a baseball bat

21                                              -13). Daly City investigated the incident, and on August 31,

22 2019, Osegueda Saravia was arrested for assault with a bat.

23          On July 29, 2019, Osegueda Saravia participated in the assault of two females at 19th and

24 Lexington along with fellow MS-13 20th Street clique member and codefendant Christian Quintanilla.

25 Osegueda Saravia participated in the assault, including by swinging a knife at a victim. Osegueda

26                                     f four knives recovered at the scene. This incident is charged as a

27 VICAR assault in Count Twelve of the Superseding Indictment and is explained in more detail later in

28 this memorandum.

     DETENTION PROFFER                             33
     CR 19-0280 RS
 1          On August 12, 2019, Osegueda Saravia participated in the violent group assault outside Little

 2 Star Pizza in San Francisco, along with fellow MS-13 20th Street clique members and codefendants

 3 Ronaldy Dominguez, Kevin Ramirez Valencia, Christian Quintanilla, and Missael Mendoza. Osegueda

 4 Saravia is seen on surveillance video striking one victim in the head with a wooden stick and then

 5

 6 broken piece of the stick. This incident is charged as a VICAR assault in Count Fourteen of the

 7 Superseding Indictment and is explained in more detail later in this memorandum.

 8          Since being taken into custody on August 31, 2019, Osegueda Saravia has been held at San

 9 Mateo County Jail. On September 9, 2019, corrections officers at the jail intercepted a kite being

10

11

12 corrections officers had to break up a fight between Osegueda Saravia and a self-admitted Norteño.

13          O.     KEVIN RAMIREZ VALENCIA

14

15

16

17

18

19

20

21

22

23                                  Racketeering Conspiracy (Count One);
                                  Assault with a Dangerous Weapon in Aid of
24
                                        Racketeering (Count Fourteen)
25

26          In April 2015, law enforcement officers encountered Ramirez Valencia with fellow MS-13 20th

27 Street clique member and codefendant Rogelio Belloso Aleman. A consent search of Ramirez

28

     DETENTION PROFFER                              34
     CR 19-0280 RS
 1                                                                                -13 gang signs and

 2 possessing what appeared to be firearms.

 3          On November 26, 2015, Ramirez Valencia and his juvenile girlfriend were encountered in a

 4 parked vehicle outside gang territory. Ramirez Valencia claimed to have his California Identification

 5 Card in the vehicle, and allowed the officers to search for it. They found suspected cocaine in the

 6                          . Ramirez Valencia confirmed that it was cocaine but claimed that it was for his

 7 personal use. The officers then conducted a probable cause search of the entire vehicle, ultimately

 8 finding crack cocaine secreted in a Monster energy drink can with a hidden stash compartment; a soft

 9 handgun case (but no handgun or ammunition); a portable scale; and packaging materials. At the

10 booking counter, Ramirez Valencia revealed that he also had small baggies of cocaine hidden in each

11 sock inside his shoes. He was                                -

12          On September 15, 2016, Ramirez Valencia was arrested in Los Angeles in connection with an

13 armed robbery that had been committed on Hollywood Boulevard the day before. An investigation

14 revealed that Ramirez Valencia had operated in concert with three confirmed Los Angeles MS-13

15 members to perpetrate the armed robbery of four females of purses, cell phones, and a necklace.

16 According to witnesses, the                                                                 two guns at

17 the females. The three then ran to the getaway vehicle

18 Vue), where a fourth suspect was waiting. Officers arrested the four suspects the following day. They

19                                                                  ,

20 phone. Ramirez Valencia was not prosecuted.

21          Other 20th Street clique members were also encountered in Los Angeles in that approximate

22 time period. As noted above, in September 2016, LAPD officers encountered and photographed

23 together: Elmer Rodriguez, Evert Galdamez Cisneros, Jose Tercero, Wilfredo Iraheta Landaverde, and

24 Alexis Cruz Zepeda. Moreover, between September 23 and September 26, 2016, three different police

25 jurisdictions in the area encountered and arrested Velis Diaz (grand theft, Santa Monica Police), Tercero

26 (vehicle theft, Rampart Division of LAPD), and Rodriguez (local ordinance violation, LAPD, Central

27 Bureau). The search of a cell phone seized from Evert Galdamez Cisneros in 2019 contained multiple

28 photographs showing Rodriguez, Cruz Zepeda, Iraheta Landaverde, Galdamez Cisneros, Velis Diaz, and

     DETENTION PROFFER                              35
     CR 19-0280 RS
 1 Ramirez Valencia posing in front of a wall in Los Angeles which bears 20th Street clique graffiti.

 2 Similarly, Rodriguez posted two of the photographs on his Instagram account.

 3          At least five times between November 2016 and November 2017, law enforcement officers

 4 encountered Ramirez Valencia in MS-13 gang territory with fellow 20th Street clique members,

 5 including codefendants Rogelio Belloso Aleman, Edwin Alvarado Amaya, Evert Galdamez Cisneros,

 6 Alexis Cruz Zepeda, Kevin Reyes Melendez, Elmer Rodriguez, Kevin Guatemala Zepeda, Wilfredo

 7 Iraheta Landaverde, and Fernando Romero Bonilla. As noted above, on one of these occasions

 8 November 11, 2017      officers pulled over a car carrying Ramirez Valencia, Rodriguez, Belloso Aleman,

 9 Espinal, and one other gang member, and found a firearm on the floorboard of the front passenger seat.

10          On August 12, 2019, Ramirez Valencia participated in the violent group assault outside Little

11 Star Pizza in San Francisco, along with fellow MS-13 20th Street clique members Ronaldy Dominguez,

12 Missael Mendoza, Marvin Osegueda Saravia, and Christian Quintanilla. Of note here is that some of the

13 assailants are seen on surveillance video making MS-13 gang signs. In other footage, Ramirez Valencia

14 is seen throwing one of the victims to the ground before his fellow gang members begin violently

15 beating the victim. This assault

16 police is charged in Count Fourteen of the Superseding Indictment and is described in greater detail

17 later in this memorandum.

18          Law enforcement has also compiled evidence from social media accounts that bears on Ramirez

19

20 Facebook p

21

22

23

24

25

26

27

28

     DETENTION PROFFER                              36
     CR 19-0280 RS
 1         Agents also obtained photographs showing Ramirez Valencia with other gang members and

 2 flashing gang signs. The photo on the left shows Ramirez Valencia (left) and another suspected gang

 3                                 La Garra            -known MS-13 gang sign. The photo on the right

 4 shows Ramirez Valencia with multiple MS-13 20th Street clique members (and present targets) at a

 5 memorial for a slain MS-13 gang member Hector Salvador (who was fatally shot on December 6, 2015

 6 while attacking a man from behind and stabbing him seriously):

 7

 8

 9

10

11

12

13

14

15

16

17         P.     ALEXIS CRUZ ZEPEDA
18

19

20

21

22

23

24

25

26                                 Racketeering Conspiracy (Count One);
                                  Attempted Murder in Aid of Racketeering
27                               (Count Two); Discharge of a Firearm During
                                  and in Furtherance of a Crime of Violence
28                                              (Count Three)

     DETENTION PROFFER                            37
     CR 19-0280 RS
 1          On September 16, 2016, Cruz Zepeda and fellow MS-13 20th Street clique member (and

 2 codefendant) Kevin Reyes Melendez were triggermen in the attempted murder of a suspected gang rival.

 3 The victim suffered multiple gunshot wounds to the buttocks and legs as he tried to flee his attackers.

 4 Cruz Zepeda and Reyes Melendez, along with two companions, then ran to a car driven by fellow MS-

 5 13 20th Street clique member Ronaldy Dominguez. There ensued a high-speed chase, during which the

 6 two handguns were tossed from the getaway car. The fleeing attackers eluded capture by driving the

 7 wrong way down the Vermont Street off ramp from Highway 101, at which point police broke off

 8 pursuit. This incident is charged as attempted murder in aid of racketeering in Count Two of the

 9 Superseding Indictment and is described in more detail later in this memorandum.

10          As noted above, also in September 2016, law enforcement officers in Los Angeles encountered

11 Cruz Zepeda with other MS-13 20th Street clique members, including Elmer Rodriguez, Evert

12 Galdamez Cisneros, Jose Tercero, and Wilfredo Iraheta Landaverde. Twice in December 2016, and

13 twice again in January 2017, law enforcement officers encountered Cruz Zepeda in MS-13 gang

14 territory with other 20th Street clique members. This includes codefendants Rogelio Belloso Aleman,

15 Kenneth Campos, Evert Galdamez Cisneros, and Kevin Ramirez Valencia.

16          Included in the gove

17 participation in the murder of a former Norteño on March 17, 2017 outside the Beauty Bar at Mission

18 and 19th Streets. Cruz Zepeda was convicted in state court in connection with that murder and is

19 currently pending sentencing. On March 17, 2017, the murder victim went to the Beauty Bar, which is

20 located within the territory claimed by MS-13. The homicide investigation revealed that the victim was

21 inside the bar for more than an hour before the murder. Unknown to him, a number of MS-13 20th

22 Street clique members were also in the bar, including Cruz Zepeda and Jose Mejia Carrillo. When the

23 victim and another bar patron went around the corner for a cigarette, Cruz Zepeda and Mejia Carrillo

24 also stepped outside and followed them. Mejia Carrillo and Cruz Zepeda approached the victim

25 together. One of them asked him if he was a Norteño, heard him say he was not, and responded:             ,

26             Mejia Carrillo then shot him. When the victim fell to the street, Mejia Carrillo stepped in

27 closer and shot him again, in the head. The victim died at the scene. Cruz Zepeda and Mejia Carrillo

28 were soon identified based on surveillance video from the bar. On March 20, 2017, they were both

     DETENTION PROFFER                              38
     CR 19-0280 RS
 1 arrested. In state court proceedings, Mejia Carrillo was held to answer for murder. Cruz Zepeda was

 2 held to answer on a gang conspiracy charge involving the murder. On December 13, 2019, a jury

 3 convicted both defendants. They are pending sentencing.

 4          Cruz Zepeda has been in continuous custody since March 2017. However, investigation of Cruz

 5

 6 continued active involvement in MS-13 20th Street clique activities. The investigation reveals that Cruz

 7 Zepeda has participated in gang-related assaults in jail, and has engaged in telephone conversations with

 8 gang members jailed elsewhere about gang business.

 9          Cruz Zepeda also has tattoos claiming gang membership. He h

10                                                                     -13. On his right shoulder and upper

11                            La Garra                            -13 membership. Cruz Zepeda obtained

12 these tattoos in

13 depicted below:

14

15

16

17

18

19

20

21

22 //

23 //

24 //

25 //

26 //

27 //

28 //

     DETENTION PROFFER                             39
     CR 19-0280 RS
 1          Q.     KEVIN GUATEMALA ZEPEDA

 2

 3

 4

 5

 6

 7

 8

 9

10
                                    Racketeering Conspiracy (Count One);
11                                Assault with a Dangerous Weapon in Aid of
12                                         Racketeering (Count Ten)

13          On at least five occasions between April 2017 and October 2018, law enforcement officers

14 encountered Guatemala Zepeda in MS-13 gang territory with other 20th Street clique members,

15 including codefendants Rogelio Belloso Aleman, Kevin Reyes Melendez, Kevin Ramirez Valencia,

16 Elmer Rodriguez, Wilfredo Iraheta Landaverde, Evert Galdamez Cisneros, and Kenneth Campos. On

17 two of these occasions    April 5, 2017, and August 8, 2017   Guatemala Zepeda was encountered near

18 MS-                                                  -

19          On January 24, 2019, Guatemala Zepeda, Evert Galdamez Cisneros, Fernando Romero Bonilla,

20 and two other MS-13 gang members perpetrated the assault of a family of four near Mission Playground

21 (which is within MS-13 gang territory). Most of the group had knives, and one had a gun. Guatemala

22 Zepeda displayed a firearm and swung a knife. This incident is charged in Count Ten of the

23 Superseding Indictment, and is addressed in more detail later in this memorandum.

24          Recorded jails calls from 2019 include calls in which codefendant Elmer Rodriguez, housed in

25 San Bruno Jail, discussed smuggling drugs into the jail to make money by selling the contraband to

26 inmates. On or about August 2, 2019, Rodriguez spoke with Guatemala Zepeda and requested seven

27 grams of crystal and seven grams of black. Guatemala Zepeda noted the request and said he would have

28

     DETENTION PROFFER                             40
     CR 19-0280 RS
 1          A distinct episode is evidenced in data

 2 18, 2019. The cell phone dump revealed photographs showing what looks like cocaine or

 3 methamphetamine on a digital scale on a kitchen table. One individual seated at the table bears a tattoo

 4 on his left wrist which is consistent with a tattoo that Wilfredo Iraheta Landaverde is known to have. Of

 5 significance is metadata linking these photos to the location where Guatemala Zepeda has lived with a

 6 sister of Jose Tercero.

 7          Investigating agents have also obtained photographs from social media accounts showing

 8 Guatemala Zepeda with other MS-13 gang members, well as photographs showing Guatemala Zepeda

 9 making MS-13 gang signs. The photograph on the left below, from June 2017, shows Guatemala

10 Zepeda with several codefendants on the Embarcadero in San Francisco; he is in the back row, second

11

12 immediate right are Wilfredo Iraheta Landaverde, Kevin Ramirez Valencia, and MS-13 gang member

13

14 Reyes Melendez, and Evert Galdamez Cisneros.) The photograph on the right below, from July 2017,

15 shows Guatemala Zepeda at Dolore                        La Garra       -known MS-13 gang sign, with his

16 left hand.

17

18

19

20

21

22

23

24

25

26

27 //

28 //

     DETENTION PROFFER                                41
     CR 19-0280 RS
 1 IV.      CHARGED INCIDENTS OF VIOLENCE

 2          Below, the government summarizes its evidence as to each charged incident. The summaries are

 3 presented in chronological order. These are not intended to be exhaustive summaries of all evidence in

 4

 5          A.      THE ATTEMPED MURDER AT 21ST AND HAMPSHIRE

 6                  (SEPTEMBER 16, 2016)

 7

 8

 9

10

11

12
              Ronaldy Dominguez              Kevin Reyes Melendez                Alexis Cruz Zepeda
13

14        Acted as lookout, led officers   Shot at victim with a revolver         Shot at victim with
15           on high speed chase as                                              semiautomatic pistol
                 getaway driver
16        Attempted Murder in Aid of       Attempted Murder in Aid of       Attempted Murder in Aid of
17          Racketeering (18 U.S.C.         Racketeering (18 U.S.C. §        Racketeering (18 U.S.C. §
                  § 1959(a)(5))             1959(a)(5)); Discharge of a      1959(a)(5)); Discharge of a
18                                          Firearm in Furtherance of a      Firearm in Furtherance of a
19                                         Crime of Violence (18 U.S.C.     Crime of Violence (18 U.S.C.
                                                     § 924(c))                        § 924(c))
20

21          At approximately 1:00 a.m. on Friday, September 16, 2016, officers responded to 21st and

22 Hampshire Streets in response to a reported shooting. They encountered C.G., a 20-year-old Hispanic

23 male who had been shot multiple times. The victim had five entry and exit wounds: one gunshot wound

24 to the right buttock, two to the left buttock, and two to the lower right leg. He sustained a fractured right

25 tibia, which required several surgeries. Witness interviews revealed that the victim had been walking on

26 Hampshi                                                                                                One

27                                             pulled out a gun and shot at the victim. The victim tried to run

28

     DETENTION PROFFER                               42
     CR 19-0280 RS
 1 but could not. The attackers were all wearing hoodies, and the shooter had a baby blue hoodie pulled up

 2 over his head to hide his face.

 3          Meanwhile, nearby officers who had heard the shots identified a dark Honda Accord that was

 4 fleeing the scene. Officers broadcasted a description and plate number, and a chase ensued. The suspect

 5 vehicle fled east on 21st Street, turned left on Potrero, where it ran a red light and collided with a Prius.

 6 The Honda sped on, heading east on 18th Street, north on Utah and east on 17th Street, crossed under

 7 the freeway, and then fled south on Vermont Street. The Honda fled down the off-ramp from Highway

 8 101     the wrong way. At this point, officers in the pursuing patrol car broke off pursuit. They searched

 9 the off-ramp and found a Ruger 9mm semi-automatic pistol with a partially loaded magazine and one

10 round in the chamber; Firearms and Toolmarks analysis later linked that pistol to two spent casings

11 seized back at the crime scene. Several hours later, a resident of a house on Vermont Street turned in an

12 Arminius 38 special revolver, with six expended rounds in the cylinder. The Honda was found three

13 days later, abandoned and with multiple parking tickets on the windshield, on Brannan Street. Forensic

14 analysis of the Honda revealed no latent fingerprints. By the time it was recovered, it had been entirely

15 cleaned out. DNA analysis, however, turned up a CODIS hit with the DNA of Ronaldy Dominguez on

16 the steering wheel                                                                            s with no

17 further conclusions.

18          As part of their follow-up investigation, officers obtained surveillance camera footage from a

19 residence. It depicts a dark four-door sedan parking around the corner from where the shooting

20 occurred. Five males are seen getting out. The footage is consistent with two shooters, two witnesses

21 and/or lookouts, and a driver. The two shooters (identified as the two who walk out of sight across the

22 street and then run back into view after the gunshots cease) walk down Hampshire Street out of sight. A

23 series of eight gunshots can be heard. Then all five run back to the car and it flees.

24          In 2019, the government sought additional testing of the getaway car and discarded firearms, this

25 time using STRmix software. The new testing yielded DNA matches for: (1) Ronaldy Dominguez on

26 the steering wheel of the getaway car (14.7 quadrillion); (2) Kevin Reyes Melendez on the Arminius

27 revolver that was ditched from the getaway car (3.08 thousand); and (3) Alexis Cruz Zepeda on the

28 Ruger semiautomatic pistol that was ditched from the getaway car (55.7 quintillion).

     DETENTION PROFFER                                43
     CR 19-0280 RS
 1          B.      THE PRITA HOTEL STOMPING

 2                  (OCTOBER 28, 2016)

 3

 4

 5

 6

 7

 8

 9

10

11                                 Assault with a Dangerous Weapon in Aid of
                                     Racketeering (18 U.S.C. § 1959(a)(3))
12

13

14          Early in the morning on October 27, 2016, officers responded to a reported assault on the 2200
15                                                                                                   -13 20th

16 Street clique. When officers arrived, officers found three male victims who had been punched and

17 kicked and suffered significant injuries to the face and head. One of their assailants made off with the

18 cell phone dropped by the victim with the black-and-white striped jersey (pictured in the middle below).

19 The investigation revealed that at the outset, a s

20

21

22

23

24

25

26

27

28

     DETENTION PROFFER                                  44
     CR 19-0280 RS
 1 By the time officers arrived at the scene, the assailants had fled. No arrests were made.

 2          The investigation later yielded surveillance video from the nearby Prita Hotel. (See Exhibit 1).

 3 The footage depicts some of the assault and enables identification of the principal attacker as Kenneth

 4 Campos. The video shows Campos striking one of the victims multiple times, throwing him to the

 5 ground, and kicking him multiple times in the head with a shod foot. Depicted below, on the left, is a

 6 photo of Campos that he posted on social media in late 2016. Depicted below, on the right, is a still shot

 7 of the principal assailant in the Prita Hotel video.

 8

 9

10

11

12

13

14

15          In addition to the video identification, Campos made an incuplatory admission regarding the

16 assault on social media. On October 28, 2016       one day after the attack   Campos made the following

17 post on his Facebook page:

18

19

20

21

22 //

23 //

24 //

25 //

26 //

27 //

28 //

     DETENTION PROFFER                               45
     CR 19-0280 RS
 1          C.     THE SHOTGUN SHOOTING IN THE TENDERLOIN

 2                 (NOVEMBER 26, 2017)

 3

 4

 5

 6

 7

 8

 9

10

11                                    Shot victim at close range with shotgun
                                     Attempted Murder in Aid of Racketeering
12                                   (18 U.S.C. § 1959(a)(5)); Discharge of a
13                                     Firearm in Furtherance of a Crime of
                                          Violence (18 U.S.C. § 924(c))
14

15          On November 26, 2017, officers responded to a report of a shooting at 640 Eddy Street, in San

16                                                 officers arrived, they found a man bleeding on the street

17 from a chest wound caused by a shotgun blast at close range. Two spent shotgun shells were seized by

18 police in the street at the crime scene, while two shotgun wads were found on the sidewalk. A shotgun

19                                                                   The victim was in a coma for

20 approximately nine days, but the victim survived and recovered. Two other victims were struck by stray

21 pellets from the shotgun blast.

22          A bystander rec

23 described the incident to law enforcement. Witnesses saw a large Hispanic male, consistent in

24 appearance with Elmer Rodriguez, fire multiple shots at the victim with a shotgun. The cell phone video

25 shows Rodriguez holding the shotgun. Depicted below, on the left, is a surveillance video still shot

26

27 Rodriguez wearing a distinctive outfit. Depicted below on the right is the still shot from the cell phone

28 video of the man who possessed the shotgun. Rodriguez is wearing the same outfit in both images.

     DETENTION PROFFER                              46
     CR 19-0280 RS
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11          Subsequent investigation has revealed that this shooting was part of an ongoing effort by MS-13

12 20th Street gang members to extort drug dealers. These efforts included intimidation, threats of

13

14 dealers in the Tenderloin. The shooting of the victim on November 26, 2017, by Rodriguez was in

15 response to street drug dealers attempting to resist this tax.

16          D.      THE ATTEMPTED MURDER AT 24TH AND POTRERO

17                  (NOVEMBER 30, 2017)

18

19

20

21

22

23

24

25                   Stabbed victim repeatedly               Participated in the stabbing of the victim
26
             Attempted Murder in Aid of Racketeering        Attempted Murder in Aid of Racketeering
27                  (18 U.S.C. § 1959(a)(5))                       (18 U.S.C. § 1959(a)(5))
28

     DETENTION PROFFER                               47
     CR 19-0280 RS
 1          At about 5:30 a.m. on November 30, 2017, the victim was waiting for a bus to take to work. As

 2 he stood at a bus stop on Potrero Avenue at 24th Street (an area considered to be Norteño territory), a

 3 four-door sedan pulled up. There were at least four males in the car. The victim had a brief

 4 conversation with the occupants of the sedan through the passenger window. The driver accused him of

 5                                                                                began to flee, and two

 6 males got out of the left rear door of the car and chased him. Surveillance video shows that these men

 7 were Edwin Alvarado Amaya and Oscar Espinal. Portions of the surveillance have been marked as

 8 Exhibits 2A, 2B, and 2C. While chasing the victim, Alvarado Amaya lost his baseball cap. DNA

 9 testing links the baseball cap to Alvarado Amaya.

10          Alvarado Amaya and Espinal were able to catch the victim mid-block. The bulk of the assault

11 occurred in front of the Betel Apartments, on the sidewalk outside a metal security gate. The

12 surveillance video shows Espinal and Alvarado Amaya wrestling with the victim and striking him

13 repeatedly. Alvarado Amaya held a bladed weapon in his right fist, with which he struck the victim

14 repeatedly as opportunity offered. Espinal held the victim down as Alvarado Amaya stabbed him.

15 During the attack, Espina

16

17          Altogether, the victim suffered fifteen stab wounds, to the face, chest, stomach, arm and back.

18 At the hospital, the treating physician described

19                                                                   . The victim eventually recovered and

20 was discharged approximately two weeks after the stabbing.

21 //

22 //

23 //

24 //

25 //

26 //

27 //

28 //

     DETENTION PROFFER                                 48
     CR 19-0280 RS
 1          E.     THE STABBING AT DOLORES PARK

 2                 (MAY 27, 2018)

 3

 4

 5

 6

 7

 8

 9          Kevin Reyes Melendez            Rogelio Belloso Aleman              Kenneth Campos

10
             Participant in Assault          Participant in Assault           Participant in Assault
11
           Assault with a Dangerous        Assault with a Dangerous         Assault with a Dangerous
12            Weapon in Aid of                Weapon in Aid of                 Weapon in Aid of
           Racketeering (18 U.S.C.         Racketeering (18 U.S.C.          Racketeering (18 U.S.C.
13              § 1959(a)(3))                   § 1959(a)(3))                    § 1959(a)(3))
14

15          On Sunday, May 27, 2018, shortly after 7:00 p.m., SFPD officers responded to a report of a

16 stabbing in Dolores Park in San Francisco. Dolores Park is MS-13 gang territory claimed by the 20th

17 Street clique. The victim was bleeding profusely from his head and suffering from multiple lacerations

18 to his back, throat, and chest. When officers arrived, they were flagged down by a witness who pointed

19 out a white Nissan Altima and said that the people inside were responsible for the attack. Officers

20 approached the Altima and found Kevin Reyes Melendez, Rogelio Belloso Aleman, and Kenneth

21 Campos inside. Reyes Melendez had an abrasion on his right elbow, was sweating profusely, and was

22 breathing heavily. Belloso Aleman and Campos both had dried blood on their clothes. Belloso Aleman

23 had cuts to both of his hands and knuckles consistent with injuries sustained from fighting.

24          Several witnesses saw the attack and were able to identify Reyes Melendez, Belloso Aleman, and

25 Campos as the perpetrators. Witnesses saw Reyes Melendez kick the victim in the head until the victim

26 lost consciousness, Belloso Aleman also kick the victim the head, and Campos kick the victim in the jaw

27 and strike the victim with his hands. The victim, when taken to the hospital, had multiple puncture

28 wounds in his back in addition to the lacerations on his head and face. The investigation revealed that,

     DETENTION PROFFER                              49
     CR 19-0280 RS
 1 before the assault, the attackers ascertained that the victim was from 24th Street and Mission Street,

 2 which is Norteño territory.

 3          F.      THE FAMILY ASSAULT AT 19TH AND VALENCIA

 4                  (JANUARY 24, 2019)

 5

 6

 7

 8

 9

10

11
           Kevin Guatemala Zepeda          Evert Galdamez Cisneros          Fernando Romero Bonilla
12

13            Participant in assault          Participant in assault           Participant in assault

14         Assault with a Dangerous         Assault with a Dangerous         Assault with a Dangerous
              Weapon in Aid of                 Weapon in Aid of                 Weapon in Aid of
15         Racketeering (18 U.S.C.          Racketeering (18 U.S.C.          Racketeering (18 U.S.C.
                § 1959(a)(3))                    § 1959(a)(3))                    § 1959(a)(3))
16

17          On January 24, 2019, shortly before 8:00 p.m., officers responded to a report of a person with a

18 gun at 19th

19 the MS-13 20th Street clique. Moreover, it is located across the street (to the east) from Mission

20 Playground, which is the heart of 20th Street clique territory. Upon arriving at the scene, officers

21 encountered a family of four: a mother, her boyfriend, her 15-year-old son, and her 12-year-old nephew.

22

23 gang they claimed) by a group of Hispanic males. The older male and the juvenile son bore the brunt of

24 the attack. Witnesses described that the victims had been punched and kicked (including one victim

25 kicked in the head), and threatened with a handgun and knives.                             -

26

27          The government later obtained surveillance video from a nearby bar, which depicted a portion of

28 the assault. This footage, approximately 23 seconds in length, shows the assault already in progress and

     DETENTION PROFFER                               50
     CR 19-0280 RS
 1 is attached to this memorandum as Exhibit 3. The video shows that Galdamez Cisneros, Guatemala

 2 Zepeda, and Romero Bonilla were perpetrators in the assault. The video shows Galdamez Cisneros

 3 striking the 15-year-old son with one of his fists and Romero Bonilla striking the same boy with both of

 4 his fists. The investigation has revealed that Guatemala Zepeda also participated in the assault by trying

 5 to stab a victim with a knife. The investigation has also revealed that the group of assailants was armed

 6 with at least one handgun and multiple knives.

 7          G.     THE DELIRIUM BAR STABBING

 8                 (APRIL 6, 2019)

 9

10

11

12

13

14

15

16
                      Stabbed victim twice                 Threw punch at victim and acted as lookout
17
          Assault with a Dangerous Weapon in Aid of        Assault with a Dangerous Weapon in Aid of
18          Racketeering (18 U.S.C. § 1959(a)(3))            Racketeering (18 U.S.C. § 1959(a)(3))
19          Early in the morning on April 6, 2019, officers responded to 16th and Valencia Streets in the
20 Mission District, outside the Delirium Bar, to the scene of a reported stabbing. This is within the known

21 territory of the MS-13 20th Street clique. Upon arriving at the scene, officers encountered a Hispanic

22 m

23 ascertained what happened through both surveillance video and witness interviews. The video was of

24 sufficient quality for officers to identify five known MS-13 gang members in the group of perpetrators,

25 including present codefendants Ronaldy Dominguez and Luis Velis Diaz. Excerpts from the relevant

26 surveillance video are compiled and attached as Exhibits 4A and 4B.

27          The investigation revealed that the victim and his girlfriend were walking along 16th Street when
28 a group of Hispanic males approached them. The men asked the victim if he was a Norteño, and the

     DETENTION PROFFER                              51
     CR 19-0280 RS
 1 victim responded that he was. The group claimed MS-13 gang membership and began attempting to

 2 attack the victim. During this confrontation, Ronaldy Dominguez threw a punch at the victim. The

 3 victim fled for safety into a liquor store next to the Delirium Bar. Passersby attempted to defuse the

 4 situation, and the group of assailants walked away. But after the victim came out and was standing with

 5 his girlfriend, five of the assailants reappeared. Three stood at the corner, looking toward the victim.

 6 Two other assailants walked quickly up to the victim from behind. As Velis Diaz passed the victim, he

 7 lunged and stabbed the victim in the right side. A subsequent hospital examination revealed two stab

 8

 9 sweatshirt, a color associated with Norteño affiliation.

10          H.     THE ASSAULT AT 19TH AND LEXINGTON

11                 (JULY 29, 2019)

12

13

14

15

16

17

18

19                 Marvin Osegueda Saravia                              Christian Quintanilla
20        Swung knife at victim, participated in chase        Participated in chase and assault, possessed
                          and assault
21        Assault with a Dangerous Weapon in Aid of           Assault with a Dangerous Weapon in Aid of
            Racketeering (18 U.S.C. § 1959(a)(3))               Racketeering (18 U.S.C. § 1959(a)(3))
22

23          On July 29, 2019, shortly before 4:00 a.m., officers responded to 19th and Lexington Street in

24 response to a report of an assault. When officers arrived, they encountered Christian Quintanilla and

25 Marvin Osegueda Saravia in the area. When Quintanilla and Osegueda Saravia saw police, they both

26 started to walk away. Quintanilla crouched near a parked vehicle and looked under the vehicle, as if to

27 conceal an item. Officers detained Quintanilla and Osegueda Saravia and seized four knives at the

28 scene, including one under the vehicle by which Quintanilla was crouching and one in the bed of a

     DETENTION PROFFER                               52
     CR 19-0280 RS
 1 pickup truck parked by the corner. A nearby group of men left the scene and were never identified. In a

 2 post-Miranda interview, Quintanilla admitted that he had discarded this last knife into the bed of the

 3 truck when he saw police arrive. Meanwhile, other officers located the two victims. One victim had a

 4 cut above her eyebrow, multiple injuries to her face, and was distraught and crying. The other had no

 5 visible injuries.

 6           The investigation revealed that the women were riding a San Francisco municipal bus in the

 7 Mission District when they noticed some men staring at them. When the two women got off the bus to

 8 try to get away, Osegueda Saravia and Quintanilla followed them. Osegueda Saravia and Quintanilla

 9 asked what gang the women belonged to, and one of them verbally claimed MS-13. When the women

10 attempted to escape, four or five other men emerged from a side street and headed them off. One of the

11 men threw a glass bottle at one of the victims, and another struck her on the head with a glass bottle. As

12 one victim fled down 19th Street, Osegueda Saravia tried to trip her, and swung at her with a knife but

13 failed to connect. Meanwhile, multiple men began kicking the other victim as she lay on the ground.

14 One of them took her cell phone.

15           Law enforcement later sought DNA testing of the four knives seized at the scene, as well as the

16

17                                                                                                 s shoes.

18

19

20 pocket.

21 //

22 //

23 //

24 //

25 //

26 //

27 //

28 //

     DETENTION PROFFER                               53
     CR 19-0280 RS
 1          I.      THE STABBING BY MISSION PLAYGROUND

 2                  (AUGUST 6, 2019)

 3

 4

 5

 6

 7

 8

 9

10

11                                              Missael Mendoza
12                                           Participated in stabbing

13                                 Assault with a Dangerous Weapon in Aid of
                                     Racketeering (18 U.S.C. § 1959(a)(3))
14

15

16          On August 6, 2019, shortly after 10:00 p.m., officers responded to a report of an assault victim at

17 19th and Lapidge Street in San Francisco. This location is a half block west of 19th and Valencia

18 Streets, where the January 24, 2019 assault, which is described above, had occurred. It is just outside

19 the north end of Mission Playground, which lies at the center of known MS-13 territory. When officers

20 arrived, the victim, a Hispanic male, was bleeding profusely from the nose. The investigation revealed

21 t

22 insult. The victim replied that he was not in a gang. As the victim tried to walk away, the men assaulted

23 him, repeatedly striking him, kicking him, and eventually stabbing him. Witnesses described the three

24 assailants as falling over the victim as they struck him.

25          As other officers arrived at Mission Playground, they saw three subjects walk quickly away. The

26 subjects rounded a cement planter that obstructed

27 sound of a metal object colliding with metal. In the area from which that sound had come, officers later

28

     DETENTION PROFFER                               54
     CR 19-0280 RS
 1 found a knife stuck, blade open, in the sand. The officers detained the three subjects they had seen

 2 walking away, including Mendoza. Mendoza had what appeared to be blood stains on his clothing.

 3

 4 yielded matches for both the victim and one of the other

 5

 6 yielded matches to both the victim and Mendoza himself.

 7          J.      THE GROUP ASSAULT AT LITTLE STAR PIZZA (15TH AND VALENCIA
                    STREETS)
 8
                    (AUGUST 12, 2019)
 9

10

11

12

13

14

15       Ronaldy           Kevin Ramirez           Marvin              Christian            Missael
        Dominguez            Valencia             Osegueda            Quintanilla           Mendoza
16                                                 Saravia
17
        Displayed          Threw resisting       Struck victims        Punched one        Struck victim
18    machete, kicked        victim to the      repeatedly with     victim and struck     several times
      victim lying in       ground, where             stick          the other victim      with heavy
19         street          others closed in                          repeatedly with      plastic cooler
                             to beat with                                  stick
20                               sticks
21     Assault with a       Assault with a      Assault with a       Assault with a   Assault with a
         Dangerous            Dangerous          Dangerous            Dangerous        Dangerous
22    Weapon in Aid        Weapon in Aid       Weapon in Aid of     Weapon in Aid of Weapon in Aid of
      of Racketeering      of Racketeering     Racketeering (18     Racketeering (18 Racketeering (18
23       (18 U.S.C.           (18 U.S.C.           U.S.C.               U.S.C.           U.S.C.
       § 1959(a)(3))        § 1959(a)(3))       § 1959(a)(3))        § 1959(a)(3))    § 1959(a)(3))
24

25

26          On August 12, 2019, shortly after 4:00 a.m., officers responded to 400 Valencia Street in San

27 Francisco, near the Little Star Pizza restaurant. The pizza shop is located at the intersection of 15th and

28 Valencia Streets; it is an area previously claimed by the Norteño street gang. When they arrived,

     DETENTION PROFFER                               55
     CR 19-0280 RS
 1 officers found two victims who had been viciously beaten by a group of young men. The two victims,

 2 who are brothers, had been working as night janitors at the Little Star Pizza restaurant. One victim

 3 sustained multiple lacerations to the head and arms, abrasions to the back of the head, and complained of

 4 pain to the right hand. Further, he was left with a one-inch piece of wood embedded in his left forearm.

 5 The other victim sustained multiple lacerations to the head and forehead, a deep laceration to the right

 6 forearm, and spinal fractures.

 7          The investigation showed that while the victims were on a smoke break outside of the pizza

 8 shop, they were approached by a large group of Hispanic males. The group asked the two victims what

 9 gang they belonged to, said they themselves were MS-13, and claimed the area as theirs. (This area had

10 traditionally been claimed by rival Natoma Street Norteños.) The two victims retreated inside the pizza

11 shop and locked the door. Some of the group outside became upset when the victims first said they

12 would call police and then started using their cell phones. The attackers told the victims that they would

13 kill the victims if they called the police. Some in the group threw up gang signs, including the garra, a

14 hand sign associated specifically with MS-13. One of the group displayed a machete. Finally, one of

15 the most aggressive of the group started kicking the glass door so violently that it appeared he would

16 shatter the glass. At that point, one of the victims grabbed a wooden broom, unlocked the door, and

17 rushed out. He was followed by the other victim, who bore a metal-handled mop. Available video

18 footage collected by investigators shows the victims trying to defend themselves against multiple

19 attackers who knock them down, punch and kick them, and beat them with a variety of objects. (See

20 Exhibits 5A, 5B, 5C, 5D, 5E, 5F and 5G.) Analysis of the video footage reveals the following roles for

21 the five individuals charged with this assault.

22          Dominguez displayed a machete to the victims while they stood behind the locked door of the
            restaurant. During the attack, he can be seen kicking one of the victims, who is lying on the
23          pavement.
24          Ramirez Valencia displayed gang signs to the victims during the initial phase of the altercation.
            During the assault, as one victim is swinging a belt around his head to drive back several
25          attackers, Ramirez Valencia comes up from behind and throws him to the pavement, whereupon
            the attackers move in and beat him with sticks.
26

27          Mendoza struck one of the victims several times with the heavy plastic cooler as the victim lay in
            the street, apparently dazed.
28

     DETENTION PROFFER                               56
     CR 19-0280 RS
 1          Osegueda Saravia strikes somebody (believed to be a friend of one of the victims, present at the
            scene while the victims worked) with a stick or pipe and causes him to flee the area. Osegueda
 2          Saravia then runs back to the fight and strikes the victim at least once with a stick, and strikes the
            other victim (who is being set upon by Osegueda Saravia and three others at the same time) with
 3
            a stick thirteen times.
 4

 5          Quintanilla punches one of the victims several times as he lies in the street, and strikes the other
            victim repeatedly with a stick.
 6

 7 V.       CONCLUSION

 8          The government respectfully submits the foregoing factual proffer in support of its anticipated

 9 motions for pretrial detention as to all seventeen defendants.

10

11

12 DATED: March 13, 2020                                           Respectfully submitted,
13                                                                 DAVID L. ANDERSON
                                                                   United States Attorney
14

15
                                                                                   /s/
16                                                                 ANDREW SCOBLE
                                                                   RAVI NARAYAN
17                                                                 Assistant United States Attorneys

18

19

20

21

22

23

24

25

26

27

28

     DETENTION PROFFER                                57
     CR 19-0280 RS
